DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


 Regarding claim 1, Jones et al disclose A glovebox assembly comprised of a thermally moldable blank formed into a three-dimensional glovebox bin.

 Regarding claim  2,  Jones  et al disclose the glovebox assembly of claim 1, wherein the moldable blank is comprised of a fibrous material molded into three-dimensional glovebox shape having a recessed article-holding glovebox compartment formed therein.

 Regarding claim 3, Jones  et al disclose the glovebox assembly of claim 2, wherein the moldable blank,10 is comprised of at least one layer of thermoplastic fibrous material comprised of a plurality of pairs of thermoplastic fibers  ( 1 wall  ,100, 2nd wall , 102substantially uniformly distributed throughout.


Regarding claim 5, The glovebox assembly of claim 4, wherein the glovebox bin is of one- piece flip open construction comprised of a pair of generally coaxial pivot pins about which the glovebox bin rotates between an open position, providing access to a recessed article-holding compartment of the glovebox bin, and a closed position, preventing access to the recessed article-holding compartment of the glovebox bin.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 ,6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. in view of Thompson Jr et al (9,922,634).



Regarding claim 6, Jones et al fails disclose wherein the moldable blank is further comprised of an inner carpet layer mated to the at least one glovebox structure providing layer providing a carpeted inner glovebox compartment surface.
However, Thompson et al teach an inner carper layer ( fig 2a). It would have been obvious to one of ordinary skill in the art before the effective date of claim the invention motivated to modify the apparatus as disclose by Jones to include an inner carper layer as taught by Thompson et al in order  to attenuate sound in at least portion of the vehicle.


Regarding claim 7, Jones et as modified l disclose the glovebox assembly of claim 6, wherein the moldable blank is further comprised of an inner carpet layer mated to the at least one glovebox structure providing layer providing a carpeted inner glovebox compartment surface that absorbs sound and prevents generation of noise from articles within the glovebox bin compartment.

Regarding claim 8, Jones et al as modified disclose wherein the at least one glovebox structure is comprised of PET fiber in a fiber matrix comprised of an amorphous (COL.8 LN 39) or crystalline binder.

 Regarding claims 4, and  9,  Jones et al as modified disclose, wherein the at least one glovebox structure is comprised of a PET fiber matrix of between 6 — 15 denier ( COL.8 LN 39.



Regarding claim 16, Jones  et al disclose a glovebox system, comprising:
a moldable blank 
formed into a three-dimensional glovebox bin, wherein the moldable blank comprises at least one layer of synthetic fibrous material, 34 and 
wherein after forming the moldable blank into the three-dimensional glovebox bin, 
the three- dimensional glovebox bin comprises 
 Jones  et al fails to disclose a larger sound absorption coefficient at a frequency range when compared to a hard-plastic glovebox bin.
However Thompson larger teaches sound absorption. It would have been obvious to one of ordinary skill in the art before the effective date of claim the invention motivated to modify the apparatus as disclose  by jones to include a larger sound absorption coefficient at a frequency range when compared to a hard-plastic glovebox bin as taught by Thompson et al in order  to attenuate sound in at least portion of the vehicle.

Regarding claim 17, Jones et al as modified disclose the glovebox system of claim 16, wherein the three-dimensional glovebox bin comprises a weight smaller than
 the hard plastic glovebox bin, and wherein the frequency range comprises a 1/3 octave band center frequency range greater than or equal to 500 Hertz.

Regarding claim 18,  Jones  et al as modifies disclose the glovebox system of claim 16, wherein the moldable blank comprises at least one glovebox structure providing layer composed of polyethylene terephthalate (PET) fiber, col.6,ln42 wherein the glovebox bin is of one-piece flip open construction comprised of 
a pair of generally coaxial pivot pins about which the glovebox bin rotates between an open position, providing access to a recessed article-holding compartment of the glovebox bin, and a closed position, preventing access to the recessed article-holding compartment of the glovebox bin.

Regarding claim 19, Jones et al as modified disclose he glovebox system of claim 18, wherein the at least one glovebox structure is comprised of a PET fiber matrix of between 6 — 15 denier.

Regarding claim 20, Jones et al disclose the glovebox system of claim 16, wherein the three-dimensional glovebox bin comprises only synthetic fibrous materials,34.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of  Thompson  as applied to claim6 above, and further in view of Taylor .

Regarding claim 10, Jones are modified fails to disclose wherein the inner carpet layer is comprised of PET fiber and has one of a flat needled face and a dilour surface. However, Taylor teaches a flat needled face  and dilour surface 2, Fig.2. It would have been obvious to one of ordinary skill in the art before the effective date of claim the invention motivated to modify the apparatus as disclose  by jones to include  a flat needed face and dilour  surface as taught by  Taylor in order  to attenuate sound in at least portion of the vehicle.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINEL E ROMAIN whose telephone number is (571)270-7013. The examiner can normally be reached 6:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PINEL E ROMAIN/Primary Examiner, Art Unit 3612